—Judgment unanimously affirmed. Memorandum: Supreme Court properly dismissed relator’s habeas corpus petition because the only issues raised in the petition either were or could have been raised on the direct appeal from the judgment of conviction or by way of a motion pursuant to CPL article 440 (see, People ex *1059rel. Douglas v Vincent, 50 NY2d 901, 903, affg for reasons stated 67 AD2d 587, 589; People ex rel. Lamberty v Kuhlmann, 165 AD2d 922; People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702). (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.—Habeas Corpus.) Present—Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.